DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                      TIMOTHY LANCE EHMAN,
                            Appellant,

                                     v.

                         LUCIA IRENE EHMAN,
                               Appellee.

                               No. 4D20-1890

                          [September 30, 2021]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Sarah Willis, Judge; L.T. Case No. 502010DR011936.

   Mark Wilensky of Dubiner & Wilensky, L.L.C., Wellington, for appellant.

    Steven Cripps of Law Offices of Orsley & Cripps, PA, West Palm Beach,
for appellee.

PER CURIAM.

   Affirmed.

GROSS, MAY and DAMOORGIAN, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.